Case: 20-50882      Document: 00515968447         Page: 1    Date Filed: 08/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 6, 2021
                                  No. 20-50882                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Santiago Lopez-Chavez,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-114-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Santiago Lopez-Chavez appeals his sentence of 78 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry. He argues
   that   the    recidivism   enhancement       under   8 U.S.C.       § 1326(b)           is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50882     Document: 00515968447          Page: 2   Date Filed: 08/06/2021




                                   No. 20-50882


   unconstitutional because it allows a sentence above the otherwise applicable
   statutory maximum based on facts that are neither alleged in the indictment
   nor found by a jury beyond a reasonable doubt. He concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve the issue for further review. The Government moves for
   summary affirmance, asserting that Lopez-Chavez’s argument is foreclosed.
         The parties are correct that Lopez-Chavez’s issue for appeal is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007).   Accordingly, the Government’s motion for summary
   affirmance is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969), the Government’s alternative motion for an
   extension of time to file a brief is DENIED as moot, and the judgment of the
   district court is AFFIRMED.




                                        2